DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2, 4, 6, 8, 10 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a device, comprising: an electrochemical reactor; a cooling circuit, the cooling circuit comprising a cooling pipe, a water pump, a radiator, a heater, and a thermostatic three-way valve; a controller; a coolant circuit; a first temperature sensor; and a second temperature sensor; wherein: the cooling circuit is configured to cool the electrochemical reactor; the controller is configured to control operations of the electrochemical reactor and the cooling circuit; the cooling pipe passes through the electrochemical reactor and comprises a first water inlet and a first water outlet; the coolant circuit is disposed outside electrochemical reactor; one end of the coolant circuit is connected to the first water inlet and the other end of the coolant circuit is connected to the first water outlet; the first temperature sensor is disposed at the first water inlet; the second temperature sensor is disposed at the first water outlet; the first temperature sensor and the second temperature sensor are configured to detect and transmit temperature data of a coolant in the cooling pipe to the controller; the controller is further configured to control operations of the thermostatic three-way valve, the water pump, and the heater; the water pump comprises a second water inlet and a second water outlet; the radiator comprises a third water inlet and a third water outlet; the thermostatic three-way valve comprises a first inlet, a second inlet, and an outlet; the first water outlet is connected to the second water inlet; the second water outlet is connected to the third water inlet; the third water outlet is connected to the first inlet; the second inlet is connected to the second water outlet; the heater comprises a first end connected to the outlet of the thermostatic three-way valve, and a second end connected to the first water inlet.  The prior art specifically fails to disclose the order in which the components of the system are connected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722